Citation Nr: 1509095	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hallux valgus with mild bursitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for right hallux valgus with mild bursitis.

6.  Entitlement to service connection for insomnia, claimed as sleep condition.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for attention deficit disorder (ADD).

9.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee.

10.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee.

11.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of (DJD) of the right sacroiliac (SI) joint.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2010 and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The reopened issue of entitlement to service connection for right hallux valgus with mild bursitis and the issues of entitlement to service connection for erectile dysfunction and for ADD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  An April 2005 rating decision denied the Veteran's claims for entitlement to service connection for high cholesterol, for hypertension and for hallux valgus with mild bursitis (claimed as right foot injury with possible arthritis); and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the prior final denials in April 2005 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating claims for service connection for hypertension and for right hallux valgus with mild bursitis.

3.  Evidence added to the record since the prior final denial in April 2005 does not raise a reasonable possibility of substantiating the claim of service connection for high cholesterol.

4.  The medical evidence of record shows that the Veteran's current hypertension began in service.

5.  The Veteran's current insomnia, claimed as sleep condition, is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.

6.  The Veteran's retropatellar pain syndrome of the bilateral knees has been manifested by painful motion and limitation of motion, at most, of flexion limited to 120 degrees and extension of 0 degrees of both knees, even taking into account his complaints of pain.  No manifestations of instability, mal union of the tibia and fibula, or removal of or dislocation of the cartilage are shown.

7.  The Veteran's DJD of the right SI joint has been manifested by limitation of motion, at worst, to 40 degrees of forward flexion, 15 degrees of extension, 20 degrees of bilateral lateral flexion, and 25 degrees of bilateral lateral rotation.  Ankylosis of the entire thoracolumbar spine has not been shown.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  Evidence submitted to reopen the claim of entitlement to service connection for right hallux valgus with mild bursitis is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for high cholesterol.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2014).

5.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5299-5260 (2014).

8.  The criteria for a disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5299-5260 (2014).

9.  The criteria for an evaluation in excess of 20 percent for DJD of the right SI joint have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of service connection for hypertension or whether new and material evidence has been received to reopen the claim for right hallux valgus with mild bursitis.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A VA letter issued in March 2010 satisfied the duty to notify provisions with respect to the service connection and increased ratings claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

With respect to the issue of whether new and material evidence has been received to reopen the claim for high cholesterol, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of claims to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The March 2010 VCAA letter provided notice of the elements of service connection and new and material evidence, and the reasons for the prior denial of the claim, as well as the assignment of a disability rating and/or effective date.  Thus, the criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that a VA examination is not required in the claim service connection for insomnia as evidence does not establish that an event, injury or disease occurred in service relative to the issue at hand.  Moreover, evidence of record does not suggest a link between the Veteran's current sleep condition and his military service.  In addition, the first evidence of this disability was 5 years after military discharge, and there is no medical evidence or other competent evidence relating the Veteran's current insomnia to his military service.  Thus, a VA medical examination addressing the etiology of this condition is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Federal Circuit has recently addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence or credible lay evidence that any sleep condition was shown in service and no competent evidence of a link to service.  While the Veteran contends that his sleep condition started in service, the Board finds his contention not credible for the reasons explained below.  The only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no competent and credible evidence of a sleep condition in service and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

With regard to the increased rating claims, the RO provided the Veteran VA examinations in August 2010 and more recently, in October 2013.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's lumbar spine and bilateral knee disabilities, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  As these examinations included sufficient details as to the current severity of his disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The Board denied the Veteran's original claims of service connection for hypertension and for right hallux valgus with mild bursitis in an April 2005 rating decision on the basis that the evidence did not show that his current hypertension or right foot condition was related to military service.  That rating decision also denied his claim for service connection for high cholesterol because there was no evidence of an actual disabling condition related to military service.

The Veteran did not submit any evidence within one year of the April 2005 rating decision, nor did he file a timely appeal to the April 2005 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran expressed confusion as to the fact that the April 2005 rating decision did not reach him.  In letters dated February 2011, he stated he never received a copy of the April 2005 rating decision because he moved to the state of Alabama in July 2004 after his separation from service.  However, the record indicates that the rating decision was mailed to the Veteran's address of record in Montgomery, Alabama in May 2005, and there is nothing in the claims file to indicate that the decision was returned as undeliverable.  Thus, the Veteran is presumed to have received the April 2005 decision.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption of regularity to attach).  The Veteran's allegation that he did not receive a copy of the April 2005 rating decision is insufficient to rebut the presumption of regularity.  YT v. Brown, 9 Vet. App. 195, 199 (1996) (allegation that claimant did not receive a statement of the case is not the "clear evidence to the contrary" that is required to rebut the presumption of regularity that the notice was sent).  Id.

The Veteran filed a claim to reopen his claims for service connection for hypertension, for right hallux valgus with mild bursitis, and for high cholesterol in March 2010.  The September 2010 rating decision on appeal denied the claims to reopen.

The basis of the April 2005 prior final denials was the RO's findings that there was no nexus between the Veteran's current hypertension/right foot hallux valgus with mild bursitis and his service.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the April 2005 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the April 2005 rating decision includes VA treatment records dated from October 2010 to October 2012; private treatment records from the Woessner Medical Clinic dated from February 2007 to January 2010; and various written lay statements from the Veteran.

In particular, in a February 2011 letter, the Veteran reported that he experiences pain in his right foot as a result of a right foot injury in service, which was aggravated by the quarterly 5, 10, 15, and 25 mile road marches in boots.  In his August 2013 substantive appeal, he claimed that although there was no diagnosis of hypertension in service, the military physicians failed to diagnose hypertension as he was diagnosed with hypertension shortly after service separation.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issues of whether the Veteran's current hypertension or right foot disability is related to his military service, and it is presumed credible for the limited purpose of reopening claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims for service connection for hypertension and for right hallux valgus with mild bursitis.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for hypertension and for right hallux valgus with mild bursitis, since the April 2005 rating decision.  On this basis, the issues of entitlement to service connection for hypertension and for right hallux valgus with mild bursitis are reopened.

However, with respect to the claim to reopen claim for service connection for high cholesterol, the April 2005 rating decision denied the Veteran's claim because there was no evidence of an actual disabling condition related to military service.  

The evidence added to the record subsequent to the April 2005 rating decision is either duplicative or cumulative of records previously in the claims file, and/or does not address whether the Veteran has a disability manifested by high cholesterol.  The evidence merely provides information that was of record at the time of the April 2005 determination, that is, that the Veteran has high cholesterol that was demonstrated in service.  However, as explained in the April 2005 rating decision, elevated cholesterol is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran's lay statements in this regard, even when presumed credible, are duplicative or cumulative of assertions previously considered.

As the preponderance of the evidence is against reopening the claim of entitlement to service connection for high cholesterol, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree (10 percent for such disease) within a prescribed period after discharge from service ([one year for hypertension]), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hypertension.

The Veteran's service treatment records do not show an official diagnosis of hypertension.  However, they show blood pressure readings of 130/98 in June 1993, 142/99 in September 1999, 134/94 in March 2002, 134/96 in April 2002, 136/90 in March 2003, and 132/92 in August 2003.

Hypertension, as defined for VA purposes, exists when diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  As such, the evidence establishes that in service, the Veteran had a blood pressure readings approximating hypertension meeting the criteria under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.

Further, within one year from separation, a VA general medical examination report dated in March 2005 diagnosed essential hypertension and noted that the Veteran's hypertension onset was in 1993.  Subsequent VA medical records consistently reflect diagnoses of hypertension and that the Veteran has been prescribed Amlodipine for hypertension.

The March 2005 VA examiner provided no opinion regarding the etiology of the Veteran's hypertension.  However, because the medical evidence of record demonstrates multiple in-service blood pressure readings approximating hypertension as defined by VA regulations, and a diagnosis of hypertension within one year of service separation, as well as a notation by a VA physician that the onset of the Veteran's hypertension was in 1993 while he was still on active duty service, the Board concludes, with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), that the evidence of record provides an adequate basis on which to grant service connection for hypertension.

In reaching this conclusion, the Board finds that the March 2005 VA examiner's opinion that the onset of the Veteran's hypertension was in 1993 is sufficient to establish continuity of symptomatology after service to support the chronicity of hypertension in service.  38 C.F.R. §§ 3.303(b), 3.309(a); also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis, the veteran can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a)).

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1154 (a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Insomnia

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for insomnia, also claimed as sleep condition.

There is a currently diagnosed insomnia, as evidenced by private treatment reports from the Woessner Medical Clinic dated in February 2009.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  
However, service connection is not warranted because the evidence fails to establish a nexus between the Veteran's current sleep disorder and his service.  The Veteran's service treatment records are completely negative for any complaints or diagnosis of a sleep condition.  The Veteran's February 2004 service separation examination report is completely silent as to any sleep condition and the Veteran specifically denied "frequent trouble sleeping" on the Report of Medical History.  After separation from service, the first post-service evidence of record demonstrating a diagnosis of insomnia is dated in February 2009.

Initially, the Board points out that the passage of many years between discharge from active service and the lack of documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Significantly, the Board observes that medical records dated prior to first documentation of the Veteran's insomnia in 2009 are of record; however, these treatment reports made no reference to any sleep disorder.

The Veteran contends that he has experienced symptoms related to this condition in service and prior to the initial diagnosis.  In a February 2011 written statement, the Veteran indicated that he experienced problem sleeping through the night approximately since 1999.  He stated "making an issue of this during my time of service was not an issue because there was sleep disorders such as sleep apnea were not discussed and as an infantry soldier it was not looked upon favorably to go to sick call for things that were not severe.  Not sleeping throughout the night fell into that category."

However, the Board finds that the Veteran's current statements made in connection with his pending claim for VA benefits, that his current sleep problem has been continuous since service, are inconsistent with the Veteran's earlier statements and therefore are not credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing); also see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  On his February 2004 service separation examination, not only did he remain silent as to any complaints of sleep problems, but he specifically denied "frequent trouble sleeping" on the Report of Medical History by checking off the "no" box.  Consequently, the Board attaches little probative value to his lay content as to the onset of sleep problems in service.  Therefore, the evidence of record does not establish continuity of symptomatology since service with respect to the current sleep disorder diagnosis.

Additionally, there is no competent opinion of record as to whether the Veteran's current insomnia is related to his active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  It is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  The Board acknowledges that in certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the cause of sleep disorders, such as insomnia, is not a simple question that can be determined based on mere personal observation by a lay person as it is a pathological process within the body.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether the Veteran's insomnia was somehow caused by service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his colon or adrenal disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the Veteran's bare lay statements alone are not sufficient to trigger the need for a VA examination as discussed at the beginning of this decision.  See Colantonio , 606 F.3d at 1382; Waters, 601 F.3d at 1277.

Accordingly, the Board concludes that the weight of the evidence is against the Veteran's claim of service connection for insomnia, claimed as sleep condition.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Bilateral Retropatellar Pain Syndrome

Throughout the rating period on appeal, the Veteran's retropatellar pain syndrome of the bilateral knees have been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 (2014).  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 refers to the knee and lower leg disabilities, while the more specific Diagnostic Code 5260 refers to limitation of flexion of the leg.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014).

The Veteran was provided a VA joints examination in August 2010.  The Veteran reported symptoms of left knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, repeated effusions, warmth and tenderness.  He denied deformity, episodes of dislocation or subluxation, locking episodes, or flare-ups of joint disease.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and walk a quarter mile.  On physical examination, the Veteran's gait was antalgic.  There was no evidence of abnormal weight-bearing, loss of a bone or part of a bone, or inflammatory arthritis.  Joint findings for both knees included crepitus, tenderness, guarding of movement, clicks or snaps, grinding, and subpatellar tenderness.  There were no bumps consistent with Osgood-Schlatter's disease, mass behind the knee, instability, or meniscus abnormality for either knee.

Range of motion (ROM) of the knees consisted of flexion to 140 degrees, extension to 0 degrees, bilaterally.  There was objective evidence of pain with active motion and following repetitive motion; however, there was no additional limitation after 3 repetitions of ROM.  There was no joint ankylosis.  Bilateral knee x-ray revealed no radiographic osseous or articular abnormality.  The diagnosis was bilateral knee retropatellar pain syndrome.  As to the disability's effect on usual occupation, the examiner noted that there were significant effects due to decreased manual dexterity, problems with lifting and carrying, decreased strength in the lower extremities, and pain.  The disability had mild effects on chores, exercise, sports, recreation, traveling, feeding, and driving but no effects on shopping, bathing, dressing, toileting and grooming.

VA treatment records dated in October 2012 note stable legs and bilateral knee pain, swelling, and crepitation.

In his August 2013 substantive appeal, the Veteran reported that his knee condition continued to get worse and that climbing up and down stairs was a constant chore.

The Veteran was provided another VA joints examination in October 2013.  The VA examiner indicated that the claims file was reviewed.  The diagnoses were old retropatella pain syndrome, resolved without residuals, normal knees.  The Veteran reported flare-ups of the knee with peripatellar pain with squatting and discomfort especially with full flexion of the knees.

Range of motion of the Veteran's bilateral knees consisted of flexion to 120 degrees and 0 degree or any degree of hyperextension.  The Veteran was able to perform repetitive use testing with 3 repetitions and he had no additional limitation in ROM of the knees and lower legs following repetitive-use testing.  His functional loss of the knees and lower legs consisted of less movement than normal, bilaterally.  He denied tenderness of pain to palpation for joint line or soft tissue of either knee.  Muscle strength with knee flexion and extension and joint stability were normal, bilaterally.  The examiner stated that there was no evidence or history of recurrent patellar subluxation/dislocation.  There were no tibial and/or fibular impairment, meniscal condition, total knee joint replacement, or any residuals signs or symptoms due to knee surgery.  The Veteran did not use any assistive device as a normal mode of locomotion.  Imaging studies of the knees revealed normal knees with no residual and no evidence of patellar subluxation.  The examiner found that the Veteran's bilateral knee disability had no functional impact on his ability to work.  

Based on the available evidence, the Veteran is not entitled to a rating in excess of 10 percent for either knee, based on limitation of motion.  In order to obtain a rating in excess of 10 percent pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran was able to flex his knees to 140 degrees on the August 2010 VA examination and to 120 degrees on the October 2013 VA examination.  In sum, the Veteran's bilateral knee disability is manifested by limitation in motion consisting of flexion to no less than 120 degrees.  The findings as to the limitation of bilateral knee flexion results in a noncompensable disability rating throughout the pendency of this appeal.  Id.  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's right or left knee disability is not warranted based on limitation of knee flexion.

Additionally, the Board considered whether an increased rating is warranted based on limitation of extension.  In order to obtain a rating in excess of 10 percent pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The evidence of record shows full extension or any degree of hyperextension of both knees throughout the entire appeal period.  Consequently, the findings as to the limitation of bilateral knee extension results in a noncompensable rating throughout the pendency of this appeal.  Id.  Accordingly, a rating in excess of 10 percent is not warranted based on limitation of knee extension for the Veteran's right or left knee disability.

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran reported symptoms of knee pain, giving way, instability, stiffness, weakness, incoordination, decreased speed of motion, and repeated effusion.  He stated that he had problems climbing up and down stairs.

However, although the medical evidence reflects the Veteran's functional impairment in terms of less movement than normal, it does not show that repetitive use caused additional limitation of motion in either knee that would warrant a disability rating in excess of 10 percent.  Specifically, all VA examinations conducted during the appeal period show that there was not any additional limitation on repetitive use testing.  While the Veteran reports flare-ups of the knees with peripatellar pain with squatting and discomfort especially with full flexion of the knees, the degree of limitation based on painful motion is already contemplated in the current 10 percent ratings.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although the August 2010 VA examination report reflects that the Veteran's bilateral knee disability had significant effects on his usual occupation, due to decreased manual dexterity, problems with lifting and carrying, decreased strength in the lower extremities, and pain, the record also reflects that he was currently employed full time and missed no time at work.  The August 2010 VA examiner also found that the knee disability had only mild effects on chores, exercise, sports, recreation, traveling, feeding, and driving and no effects on shopping, bathing, dressing, toileting and grooming.  Based on these findings, the Board finds that there is no additional functional loss not contemplated in the 10 percent ratings given that the Veteran has been able to continue to work full time.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased rating on this basis is not warranted.

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  During the August 2010 VA examination, the Veteran reported symptoms of knee giving way and instability.  38 C.F.R. § 4.71A, Diagnostic Code 5257 (2014).  However, the VA examiner specifically noted that there was no instability or meniscus abnormality for either knee.  Additionally, the October 2013 VA examiner found that joint stability testing was normal, bilaterally, and that there was no evidence or history of recurrent patellar subluxation/dislocation.  Further, there is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; or knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71A, Diagnostic Codes 5256, 5258, 5262 (2014); also see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).  Finally, ratings greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2014); see also 38 C.F.R. § 4.14 (2014).

DJD of the Right SI Joint

The Veteran's DJD of the right SI joint is currently rated under Diagnostic Code 5242.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The Veteran underwent a VA examination in August 2010.  On review of systems, there were no bladder or bowel symptoms.  The Veteran reported fatigue, decreased motion, stiffness, weakness, and constant, daily, dull-ache pain in the lower back that was moderate in severity, with no radiation.  He denied spasm or incapacitating episodes of spine disease.  The diagnosis was DJD of the right SI joint.  In regard to the disability's effect on usual occupation, the examiner noted that although the Veteran was currently employed full time for 10 to 20 years, he was assigned different duties due to problems with lifting and carrying, weakness, fatigue, and pain.  The examiner also found that there were problems on usual daily activities due to pain.

In an October 2010 addendum, it was noted that range of motion testing revealed lumbar spine flexion to 40 degrees, extension to 10 degrees, right bending to 20 degrees, left bending to 20 degrees, and right rotation to 20 degrees.

VA treatment records dated in October 2012 reflect occasional back pain but no missed work.

In his October 2012 substantive appeal, the Veteran reported that each day he barely gets out of bed because of back pain.  He stated that he has to be in constant state of alertness so that he would not collapse from pain.

The Veteran underwent another VA spine examination in October 2013.  The VA examiner indicated that the claims file was reviewed.  The diagnoses were DJD of L5-S1 and degenerative disc disease (DDD) that was not likely related to military service.  The Veteran reported flare-ups of the thoracolumbar spine (back) with chronic pain at the belt line without radiation that limited activity.

Range of motion of the Veteran's thoracolumbar spine consisted of forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions and he had no additional limitation in ROM of the thoracolumbar spine following repetitive-use testing.  His functional impairment of the back consisted of less movement than normal.  He denied localized tenderness of pain to palpation for joints and/or soft tissue, or guarding or muscle spasm of the back.  Muscle strength, reflex, and sensory examinations were normal; he had no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner stated that the Veteran did not have any incapacitating episodes over the past 12 months due to intervertebral syndrome.  He did not use any assistive device as a normal mode of locomotion.  Imaging studies of the thoracolumbar spine revealed arthritis but no vertebral fracture.  The examiner found that the Veteran's lumbar spine disability had no functional impact on his ability to work.  

After consideration of the pertinent evidence of record, the Board concludes that a disability rating greater than 20 percent is not warranted for the Veteran's lumbar spine disability.  The Veteran's lumbar spine disability has been manifested by subjective complaints of pain, stiffness, and limitation of motion, at most, to 60 degrees of forward flexion, 25 degrees of extension, 30 degrees of bilateral lateral flexion, and 25 degrees of bilateral lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5242.  Based on the foregoing, a rating greater than 20 percent is not warranted as there is no evidence of 30 degrees or less of forward flexion or ankylosis of the thoracolumbar spine.  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his back with at least 60 degrees of forward flexion.  As there was clearly motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula; also see Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure.").

Additionally, the medical evidence of record does not show that the Veteran's lumbar spine disability increased in severity in terms of limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  The Board considered the Veteran's lay assertions that he has problems with getting out of bed in the morning, and having to be cautious of collapsing due to back pain.  The Board finds the Veteran's statements to be competent and credible evidence as to symptoms relating to his back condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Nevertheless, additional limitation of motion due to pain, fatigue, weakness, or lack of endurance beyond that contemplated by the assigned rating for the Veteran's lumbar spine disability has not been shown.  The October 2013 VA examiner noted that the Veteran's functional loss of the back consisted of less movement than normal.  However, this is already considered under the current disability rating.  The Veteran has reported pain with or without activity.  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The examiner noted that there was no additional limitation in the range of motion on repetitive use testing.  Accordingly, a disability rating greater than 20 percent is not warranted on this basis.

Consideration has been given to an increased rating for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  However, the record does not reflect that the Veteran's lumbar spine disability is manifested by IDVS that resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.  To that effect, the October 2013 VA examiner stated that although the Veteran had IVDS, there were no incapacitating episodes due to IVDS.

Finally, a separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2014).  The August 2010 VA examination report reflects no bowel or bladder symptoms impairment.  The October 2013 VA examination report also reflects that neurological examination consisting of muscle strength, reflex, and sensory testing was normal and that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.

Other Considerations

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected lumbar spine and bilateral knee disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's DJD of the right SI joint is evaluated by the General Rating Formula, which account for the Veteran's decreased mobility and any additional limitation of motion due to pain, as well as the neurologic symptoms associated with the lumbar spine disability.  He does not have symptoms associated with this disability that have been unaccounted for by the current schedular rating.  See 38 C.F.R. § 4.71a, General Rating Formula.  The Veteran's retropatellar pain syndrome of the bilateral knees is evaluated by the General Rating Formula, which account for painful motion, limited motion, ankylosis, instability, weakness, and deformity of the knee joints.  The Veteran does not have symptoms associated with this disability that have been unaccounted for by the currently assigned schedular ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.

When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his lumbar spine or knee disability that have been unaccounted for by the schedular ratings currently assigned.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's lumbar spine and bilateral knee disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

These issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's lumbar spine and bilateral knee disabilities, the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's lumbar spine and bilateral knee disabilities during the rating periods on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 509.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the August 2010 VA joints and spine examination reports reflect that the Veteran's service-connected disabilities had significant effects on usual occupation due to problems with lifting and carrying, decreased strength and pain in the back and lower extremities.  Nevertheless, the October 2010 VA spine examination report stated that the Veteran was currently employed full time for 10 to 20 years.  The October 2013 examiner found that the Veteran's lumbar spine and bilateral knee disabilities had no functional impact on his ability to work.  Therefore, the evidence does not demonstrate that the Veteran's lumbar spine or bilateral knee disability prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher disability ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened, and entitlement to service connection for hypertension is granted.

New and material evidence having been received, the claim for entitlement to service connection for right hallux valgus with mild bursitis, also claimed as right foot injury, is reopened, and to this extent only, the appeal is granted.

New and material evidence not having been received, the claim for service connection for high cholesterol is not reopened, and the appeal is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee is denied.

Entitlement to a disability rating in excess of 20 percent for DJD of the right SI joint is denied.


REMAND

Right Hallux Valgus with Mild Bursitis

A March 2005 VA general medical examination report notes diagnoses of right foot flexion deformity of the distal interphalangeal joint (DIP) 2nd to 5th toes and right hallux valgus.  The Veteran reported that he had a fall and topped his right foot, medially, causing pain in 2003 while in service.  No etiology opinion was provided.

The record also includes a June 2013 VA examiner's opinion that "[i]t is less likely than not that mole excision in any way caused right hallux valgus or mild medial bursitis."  However, the Board finds this medical opinion inadequate because no rationale for the opinion was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, a remand is necessary in order to obtain a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Erectile Dysfunction

With respect to the Veteran's erectile dysfunction, he has a current diagnosis of erectile dysfunction and asserts that it is the result of sexually transmitted disease (STD) that he had in his early military career.  To that effect, on his February 2004 separation examination, he reported a history of chlamydia.  The Board finds that an examination is warranted to consider whether there is a link between the Veteran's erectile dysfunction and his claimed STD in service.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


ADD

With respect to ADD, the medical evidence of record shows diagnosis of attention hyperactivity deficit disorder (AHDD).  It is noteworthy, however, that this condition is characterized as a developmental disorder.  See Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) (1994).

For VA service connection purposes, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness on entry, VA must now show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  See also Wagner.  Defects are defined as 'structural or inherent abnormalities or conditions which are more or less stationary in nature.'  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But such 'defects' are not 'diseases' or 'injuries' within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is 'more or less stationary in nature', while the latter is 'capable of improving or deteriorating.'  See VAOPGCPREC 82-90 at para. 2.

Even if it is determined during service that a veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

However, the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is 'not the type of disease-or injury-related defect to which the presumption of soundness can apply').  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, among other things.  Id.
As such, a VA medical opinion should be obtained in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any updated treatment records for the Veteran from the VA Medical Center (VAMC) in New Orleans, Louisiana and all associated outpatient clinics, dated from November 2012 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his right hallux valgus with mild bursitis disability is related to his period of service.

The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed right hallux valgus with mild bursitis had its onset during his active duty service, or it is otherwise related to his military service, including his complaints of right foot swelling in March 2003.
A complete rationale must be provided for any opinion stated.

3.  Provide the Veteran an examination to determine the etiology of his erectile dysfunction.  The claims folder must be made available to the examiner in conjunction with the examination.  All necessary testing should be completed.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction began in service, or is otherwise related to service.  When offering the opinion the examiner must specifically address the Veteran's assertion that his erectile dysfunction was caused by sexually transmitted disease he had in service.  A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA mental disorders examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

Following a review of the medical records in the claims file, the examiner must offer an opinion as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that AHDD is a congenital defect?  If so, is it at least as likely as not that AHDD was subject to a superimposed disease or injury during service?

(b) Is it is at least as likely as not that AHDD is a congenital disease?  If so, is it at least as likely as not that it manifested during service, or preexisted service, but was aggravated beyond natural progression during service?

A complete rationale must be provided for the opinions expressed.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


